Citation Nr: 0107069	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  98-06 701A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for gastric ulcers.

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
defective hearing and for a back disorder.

3.  Entitlement to an increased (compensable) evaluation for 
an appendectomy scar.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel


INTRODUCTION

The veteran had active service from November 1943 to April 
1946.  This claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which denied entitlement to service 
connection for gastric ulcers, denied a request to reopen 
claims of entitlement to service connection for defective 
hearing and for a back disorder, and which denied an 
increased (compensable) evaluation for an appendectomy scar.  
The veteran disagreed with those determinations.  In May 
1998, the veteran submitted a timely substantive appeal, 
following issuance of a statement of the case in April 1998. 

The veteran requested a Travel Board hearing.  The requested 
hearing was scheduled in September 2000.  However, the 
veteran failed to report for the scheduled hearing.  The 
veteran has been afforded an opportunity for a hearing, and 
the Board may consider the appeal on the merits.  


FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the veteran's appeal has been 
obtained.  

2.  Although the veteran had gastroenteritis in service, that 
disorder was acute and temporary; gastric ulcers were not 
manifested or diagnosed in service or during any applicable 
presumptive period, and there is no post-service clinical 
evidence of gastric ulcers until 1997, when more than 40 
years had elapsed after the veteran's service discharge.

3.  A claim of entitlement to service connection for a back 
disorder was denied in June 1982; the veteran did not appeal 
that decision and it became final; the veteran did not appeal 
an August 1987 denial thereafter of a request to reopen the 
claim, and that decision also became final.

4.  A claim of entitlement to service connection for 
defective hearing was denied in August 1987; the veteran did 
not appeal that decision and it became final; the veteran did 
not appeal an April 1989 denial thereafter of a request to 
reopen the claim, and that rating decision is also final.

5.  The clinical records which establish that the veteran 
currently has a back disorder and defective hearing are 
cumulative of evidence that these disorders were present at 
the time of the prior final denials, and this evidence is not 
new and material to reopen the claims, and the veteran has 
not identified any other relevant evidence which might be new 
and material to reopen either claim.

6.  There is no medical evidence that the veteran's 
appendectomy scar is symptomatic or is related to any current 
gastrointestinal symptomatology or disorder.


CONCLUSIONS OF LAW

1.  Gastric ulcers were not incurred or aggravated in service 
or as a result of any incident of service, and may not be 
presumed so incurred or aggravated.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1154, 5107(a) (West 1991 & Supp. 2000, as amended 
by the Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000)); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2000).

2.  A June 1982 rating decision which denied entitlement to 
service connection for a back disorder on the merits, and an 
August 1987 denial of a request to reopen the claim, are 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).  

3.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a back 
disorder, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000). 

4.  An August 1987 rating decision which denied entitlement 
to service connection for a hearing loss on the merits, and 
an August 1989 denial of a request to reopen the claim, are 
final.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (2000).  

5.  New and material evidence has not been received to reopen 
a claim of entitlement to service connection for a back 
disorder, and the claim is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2000). 

6.  The criteria for an increased (compensable) evaluation 
for an appendectomy scar have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991, as amended by the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000)); 38 C.F.R. §§ 4.114, Diagnostic Code 7399, 4.118, 
Diagnostic Code 7804 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a gastric ulcer in 
service.  He also contends that he should be granted a 
compensable evaluation for his service-connected residuals of 
an appendectomy.  The veteran also contends that he has 
submitted new and material evidence to reopen his claims of 
entitlement to service connection for a hearing loss and for 
a back disorder.

With regard to these issues, the Board is satisfied that all 
relevant facts have been properly developed, no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107, including 
consideration of the Veterans Claims Assistance Act of 2000) 
("VCAA"), Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 
2097-98 (2000) (to be codified at 38 U.S.C. § 5103A), which 
was signed into law effective November 9, 2000.  This law 
sets forth requirements for assisting a claimant in 
developing the facts pertinent to his or her claim.  For the 
reasons set forth below, the Board finds that, even though 
this law was enacted during the pendency of this appeal, and 
thus, has not been considered by the RO, there is no 
prejudice to the veteran in proceeding with the review of 
this claim on appeal.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (when the Board addresses a matter not addressed 
by the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
veteran).  

1.  Claim for service connection for gastric ulcers

The law provides that service connection may be granted for 
disability resulting from disease or injury that was incurred 
in or aggravated by a veteran's active service, or may be 
granted for certain diseases defined as chronic, to include 
arthritis, and manifested, generally to a degree of 10 
percent or more, within a specified presumptive period after 
separation from service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
5107; 38 C.F.R. §§ 3.303, 3.306, 3.307, 3.309 (2000).  
Service connection may also be granted if a disease or injury 
is secondary to or proximately caused by a service-connected 
disability.  38 C.F.R. § 3.310(a).  A pre-existing disease or 
injury will be considered to have been aggravated in service, 
where there is an increase in disability during service, 
unless there is a specific finding that the increase in 
disability is due to natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306.  

The chronicity provision of § 3.303(b) is applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service or during an applicable 
presumption period and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under case law, lay observation is competent.  If 
the chronicity provision is not applicable, a claim may still 
be well grounded or reopened on the basis of § 3.303(b) if 
the condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology.  See Savage v. 
Gober, 10 Vet. App. 488, 493 (1997).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because lay persons are not competent 
to offer medical opinions.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992). 

The veteran's service medical records disclose that the 
veteran complained of abdominal discomfort and pain in April 
1944.  In late April 1944, an appendectomy was performed by 
McBurney incision, and in early May 1944, the veteran was 
discharged from hospitalization and returned to duty.  In 
late October 1944, the veteran complained of diarrhea and 
abdominal cramps, and gastroenteritis was diagnosed.  The 
veteran was discharged to duty at the end of October 1944.  
Service medical records thereafter are devoid of any 
complaints of abdominal or gastrointestinal tract symptoms.  
On service separation examination, conducted in April 1946, 
it was noted that the veteran had recently gained 11 pounds; 
there was no abnormality on examination of the abdomen except 
an appendectomy (McBurney) scar.  

No disease or abnormality was present at the time of a post-
service VA examination conducted in January 1947.  VA 
clinical records from 1982 to 1988 are devoid of complaints 
or diagnoses of any abdominal or gastrointestinal tract 
disorder.  In January 1988, the veteran underwent right 
inguinal hernia repair, and the summary of that VA 
hospitalization is devoid of any complaint, diagnosis, or 
treatment of a gastric disorder or any ulcer disorder.  An 
endoscopy of the esophagus, stomach, and duodenal bulb, 
conducted in March 1992 following complaints of reflux and 
dyspepsia, disclosed normal endoscopy findings.  The summary 
of a 1993 VA hospitalization for cardiovascular disorders 
discloses no complaints or diagnosis of any stomach or 
gastrointestinal disorder. 

On VA examination conducted in July 1997, the veteran 
complained of persistent abdominal pain.  The examiner stated 
that the veteran required further examination by 
esaphagogastroduodenoscopy (EGD).  EGD performed in August 
1997 disclosed an ulcer in the gastric body.  A diagnosis of 
gastric ulcers was assigned.

In the December 1997 rating decision which denied service 
connection for a gastric ulcer, the veteran was informed that 
the treatment for gastroenteritis in service was acute and 
transitory, that the separation examination disclosed a 
normal digestive system, and that, in the absence of evidence 
of continuity of treatment for an ulcer following service, 
the diagnosis of an ulcer in 1997 did not warrant a grant of 
service connection for that disorder.  The Board notes that 
the RO did not base denial of this claim on a determination 
that the claim was not well-grounded.

The veteran did not thereafter identify any additional 
evidence regarding the claim of entitlement to service 
connection for a gastric ulcer, including in his January 1998 
notice of disagreement.  The veteran was advised of the laws 
and regulations governing a determination as to service 
connection in the April 1998 statement of the case (SOC).  
The veteran did not identify any clinical evidence specific 
to his claim for service connection for a gastric ulcer in 
the substantive appeal submitted in May 1998.  He did, 
however, note that the SOC reflected review only of VA 
clinical records from 1982 to 1994, and noted that he was 
still receiving VA treatment.  The RO thereafter requested 
the identified VA clinical records from "1994 to the 
present."  In March 1999, the RO received treatment records 
from 1994 to February 1999.  By a November 1999 supplement 
statement of the case, the veteran was informed that, 
although those clinical records disclosed that the veteran 
continued to have some abdominal discomfort, and some reflux 
with certain foods, there was no evidence that the veteran's 
ulcer was incurred or aggravated in service.  The veteran has 
not identified any additional evidence which should be 
considered.

VA clinical records prior to 1997 are devoid of any diagnosis 
of gastric ulcers.  During VA treatment of gastrointestinal 
complaints, objective findings establish that no gastric 
ulcers were present at the time of EGD in 1993, more than 45 
years after the veteran's service discharge.  The Board finds 
this persuasive evidence that the veteran did not have 
gastric ulcers chronically and continuously following 
service.  See Maxson v. West, 12 Vet. App. 453 (1999) 
(absence of evidence may be evaluated as probative evidence).

The Board also notes that no medical provider has described, 
discussed, or noted the veteran's 1944 in-service complaint 
of gastroenteritis, in any treatment of gastrointestinal or 
ulcer disorders.  There is no clinical evidence that 
explicitly states or implies that there is any relationship 
between a diagnosis of ulcers in 1997 and the veteran's 
military service nearly 50 years earlier.  The only evidence 
of record that links the veteran's military service to a 
gastric ulcer disorder diagnosed in 1997 is the veteran's own 
statement.  As the veteran is a lay person, this statement is 
not competent medical evidence to support his claim.  

There is no medical diagnosis of a gastric ulcer in service, 
nor is there any evidence that the veteran manifested any 
abdominal or gastrointestinal tract symptoms in service, 
other than an acute gastroenteritis which was temporary and 
with no residuals at the time of service separation.  Post-
service clinical records establish that no symptoms or 
diagnosis of any GI disorder were present in early 1947, nor 
had any GI disorder or symptoms been identified at the time 
the veteran again sought VA treatment in 1982.  The clinical 
records reflect that the veteran did complain of abdominal 
discomfort at various times from 1982 to 1997, and several 
disorders were diagnosed, included renal colic and inguinal 
hernias, but there is no medical evidence that a stomach 
ulcer was present prior to 1997.  No medical evidence of 
record establishes or suggests any relationship between the 
veteran's active service in World War II and an ulcer 
diagnosed in 1997, some 50 years later, nor does the veteran 
contend that any medical evidence to support his claim is 
available.  Espiritu, 2 Vet. App. at, 494-95. 

The RO denied the claim on the merits, conducted required 
development for a well-grounded claim, and obtained all 
evidence identified by the veteran.  The duty to assist, 
including as set out in the recently-enacted provisions of 
the VCAA, has been satisfied.  The preponderance of the 
evidence is against the claim, and the claim must be denied.

2.  Request to reopen claims for service connection, back 
disorder and hearing loss

No back disorder or hearing loss was noted at the time of the 
veteran's service separation examination conducted in April 
1946.  Hearing, as tested by watch, coin click, whispered 
voice, and spoken voice was normal, and diseases and defects 
were listed as none.  The spine and extremities were 
described as normal.  

On initial post-service VA examination conducted in January 
1947, no complaint of a back disorder or hearing loss was 
noted, no disease was found, and no diagnosis of any back 
disorder or ear disorder or hearing loss was assigned.

By a rating decision issued in June 1982, the RO denied a 
claim of entitlement to service connection for a back 
disorder.  The RO referenced evidence that disclosed lack of 
continuity of back complaints following service discharge, 
including clinical records reflecting that the first report 
of back pain for purposes of medical treatment was noted in 
1979 (approximately 30 years after the veteran's service 
discharge).  The evidence of record at that time included VA 
clinical records dated in February 1982, when the veteran was 
58, and had been out of service approximately 30 years.  At 
that time, the veteran complained of chronic low back pain 
and inguinal pain.  Radiology examination disclosed a normal 
spine.  The examiner concluded that the veteran probably had 
lumbosacral strain.  The veteran provided a history of low 
back pain for three years, following an injury to his back at 
work, lifting heavy lithography plates.  He reported that he 
was initially injured at work about 4 years previously and 
was treated for back pain, which resolved, however, the back 
pain resumed, leading the veteran to seek VA treatment.  
Clinical records disclosed minimal degenerative changes, C4-
C5, as of December 1982.  The veteran did not appeal that 
decision, and it became final.

Clinical records in 1983 disclosed continued complaints of 
low back pain and diagnosis of mild degenerative joint 
disease, spine, with possible spinal stenosis.  This clinical 
evidence was of record at the time a request to reopen the 
claim of entitlement to service connection for a back 
disorder was denied in August 1987, the most recent denial of 
a request to reopen the claim for service connection for a 
back disorder.

On VA audiologic examination conducted in May 1982, the 
veteran's right ear air conduction thresholds, in decibels, 
were 25, 15, 25, 40, 40, measured at 500, 1000, 2000, 3000, 
and 4000 Hz; left ear pure tone thresholds, in decibels, were 
30, 25, 35, and 55, measured at 500, 1000, 2000, and 4000 Hz.  
The veteran had a right ear speech recognition score of 96 
percent and left ear speech recognition of 92 percent on the 
Maryland CNC word list.  The veteran provided a history of 
having ear surgery in the late 1950's.  The examiner 
concluded that the veteran had excellent speech 
discrimination, and absent stapidus reflexes bilaterally, and 
mild high frequency hearing loss bilaterally 

In June 1987, the veteran sought service connection for 
hearing loss.  By a rating decision issued in August 1987, 
that claim was denied, on the basis that the veteran's 
hearing was normal on service separation examination, and 
hearing loss was too remote from service.  

Clinical records dated in January 1989 disclosed a diagnosis 
of cochlear otosclerosis.  The veteran requested that the 
claim be reopened.  By a rating decision issued in June 1989, 
that request was denied, on the basis that the diagnosis of 
otosclerosis, although new, was not material to reopen the 
claim.  The RO's June 1989 decision denying service 
connection for hearing loss became final when the veteran did 
not appeal that decision within one year of the date of the 
letter notifying him of the disallowance.  38 U.S.C.A. 
§ 7105(c); 38 C.F.R. § 3.160(d) (2000).  

To reopen either the claim for service connection for a back 
disorder or the claim for service connection for a hearing 
loss, new and material evidence must be presented or secured.  
38 U.S.C.A. § 5108 (West 1991); Butler v. Brown, 9 Vet. App. 
167, 171 (1996).  New and material evidence means evidence 
not previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2000).  No other standard than that articulated 
in the regulation applies to the determination.  See Hodge v. 
West, 155 F.3d 1356 (Fed. Cir. 1998). 

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  It is reasonable to require evidence submitted 
since the pertinent date to "contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings decision."  
Hodge, 155 F.3d at 1363.  The credibility of evidence is 
presumed for the purpose of determining whether it is new and 
material.  Justus v. Principi, 3 Vet. App. 510 (1992). 

When the veteran submitted requests to reopen the claims of 
entitlement to service connection for a back disorder and for 
hearing loss, he stated that he had received treatment for 
his back from VA shortly after discharge, and was still being 
treated for a back disorder.  He stated that his hearing loss 
was due to noise exposure to 40-millimeter and 50-millimeter 
guns and depth charges while serving on a PT boat.

In an April 1997 request that the RO obtain all VA records 
from the 1970's and 19980's to the present, the veteran 
asserted that his treatment records should show that he wore 
shoe inserts for his back disorder.  Following this request, 
voluminous records were received, dating from February 1982 
to October 1994, including records of VA hospitalization in 
October 1994.  However, none of these records disclosed 
clinical treatment of a back disorder prior to 1982.  These 
records also disclosed the same history of post-service ear 
surgery in the 1950's, and problems with hearing again 
returning in 1982, which was of record at the time of the 
prior VA denial of the claim for service connection for 
hearing loss and of record at the time a request to reopen 
that claim was denied.

VA clinical records dated in August 1997, which were devoid 
of clinical information as to a back disorder or a hearing 
loss disorder, were then obtained.

By a December 1997 rating decision, the veteran was advised 
that he should submit new and material evidence to reopen the 
claims for service connection for a back disorder or a 
hearing loss disorder.  In a January 1998 notice of 
disagreement (NOD), the veteran stated he had attempted to 
get prior records of back pain treatment but was told by the 
physician that they did not keep records more than 10 years.  
He also asserted that his back was initially injured in 
service at the time an appendectomy was performed.  He again 
provided a history of having had surgery on his ears in 1958, 
ad stated he was now having increased difficulty hearing, but 
did not provide the name of any provider who might have such 
records.  The veteran also noted that he was still receiving 
VA treatment.

The RO then requested all VA clinical records from October 
1994 to "the present."  Voluminous clinical records were 
received. 

The VA clinical records not associated with the claims file 
at the time of the prior final decisions are new evidence, in 
that they were not previously of record.  

These clinical records reflect that the veteran was treated 
for a variety of foot ailments, including hallux rigidus, 
ingrown toenails, and tenosynovitis, but there is no evidence 
that any of these foot disorders, or any treatment 
application, including any orthotic device, was related to a 
back disorder.  The clinical records reiterate a history of 
prior stapedectomy, but do not reflect that any additional 
records are available and do not discuss the veteran's prior 
or current hearing or hearing loss in relationship to 
service, noise exposure in service, or any incident of 
service.  

While these additional clinical records are new, they are not 
material, that is, the additional clinical records are not 
relevant to support the veteran's claims of entitlement to 
service connection for a back disorder or for a hearing loss.  
The additional evidence reiterates the veteran's assertions 
of record at the time of the prior final denials.  However, 
the additional evidence does not tend to establish or suggest 
that the veteran had a back disorder or a hearing loss in 
service, or within any applicable presumptive period, or 
chronically and continuously since service. The additional 
records simply confirm previous diagnoses of a back disorder 
and of hearing loss, but add nothing new to the record to 
show that either disorder was incurred or aggravated during 
service.  Such records are therefore not material. 

The additional evidence does not include any history provided 
the veteran that supports his assertion that he sustained 
acoustic trauma in service.  The additional evidence does not 
reference any additional clinical records that might be 
relevant.  The additional evidence does not include any 
medical evidence which links a current back disorder or 
current hearing loss disability to the veteran's service or 
any incident of service.  

While the Board acknowledges the veteran's testimony and 
statements, to the extent that he is arguing a relationship 
to service, as a lay person he is not competent to render 
opinions as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992)(holding that laypersons are not 
competent to offer medical opinions).  His statements and 
testimony therefore do not provide a basis for reopening the 
previously disallowed claim.  See Moray v. Brown, 5 Vet. App. 
211, 214 (1995)(holding that where resolution of an issue 
turns on a medical matter, lay evidence, even if considered 
"new," may not serve as a predicate to reopen a previously 
denied claim). 

While the veteran has identified additional VA treatment 
records which were not associated with the claims file at the 
time of the prior final determinations, and those records 
have been obtained, those records do not include any evidence 
which is in any manner so significant that it must be 
considered to fairly decide either of the veteran's claims 
for service connection.  In the absence of new and material 
evidence, the claims cannot be reopened.

3.  Claim for compensable evaluation for appendectomy scar

The veteran's service medical records reflect that he 
underwent an appendectomy in service.  Service connection for 
disability due to an appendectomy scar was granted by a 
rating decision issued in July 1946.  That disability was 
evaluated as noncompensable, and that evaluation has remained 
in effect, unchanged.  

VA clinical records from 1982 to 1997 are devoid of any 
medical evidence that the veteran sought treatment for or had 
complaints about residuals of an appendectomy scar, although 
treatment records reflect that an inguinal hernia repair was 
performed in the late 1980's.

On VA examination conducted in July 1997, the veteran had a 
well-healed appendectomy scar, right lower abdomen, with no 
keloid formation.  There was no swelling or inflammation.  
The scar was not tender or painful on objective examination, 
and there was no limitation of function.  

Clinical records from July 1997 to February 1999 are devoid 
of any notation of complaints of or diagnosis of any symptoms 
or manifestations of disability related to the appendectomy 
scar.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

The report of a 1997 VA examination and the clinical records 
since that time do not disclose that the veteran has any 
symptoms or manifestations of residuals of the appendectomy 
he underwent in service.  While those records do reflect that 
the veteran had complaints of abdominal discomfort, those 
complaints were diagnosed as a gastric ulcer, and no 
symptomatology was attributed to residuals of an appendectomy 
or to the scar resulting from that surgery.  

In the absence of any symptoms or disabling manifestations of 
the appendectomy scar, there is no evidence to support a 
compensable evaluation under any applicable diagnostic code.  
The Board has considered whether the veteran might be 
entitled to a compensable evaluation under any other 
diagnostic code, including the criteria used to evaluate 
scars, including evaluations of scars for pain, tenderness, 
limitation of function, disfigurement, itching, or 
ulceration, as well as diagnostic codes used to evaluate 
abdominal disability, including evaluation of such symptoms 
as obstruction, pulling pain, interference with nutrition, 
and the like.  See 38 C.F.R. §§ 4.114, DCs 7200-7399, 4.118, 
DCs 7800-7806.  However, in the absence of medical evidence 
of any symptoms or disability, the preponderance of the 
evidence is against a compensable evaluation under any 
diagnostic code.  



ORDER

Entitlement to service connection for gastric ulcers is 
denied. 

The request to reopen claims of entitlement to service 
connection for defective hearing and for a back disorder is 
denied.

Entitlement to an increased (compensable) evaluation for an 
appendectomy scar is denied.






		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

